Case 1:18-cr-20354-DPG Document 24 Entered on FLSD Docket 12/11/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-20354-CR-GAYLES

  UNITED STATES OF AMERICA,

  v.

  EDDY UBALDO MARIN,

        Defendant.
  ______________________________/

                             NOTICE CONCERNING RESTITUTION

          The United States of America respectfully files this notice to inform the Court that the

  Government is not seeking restitution in this matter. This position is based on the state of the

  evidence collected to date and the applicable law that applies to restitution in this case. As a result,

  the Government respectfully requests that the Court cancel the restitution hearing in this case.

          Dated: December 11, 2018

                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY

                                              By: s/ Jerrob Duffy
                                                  Assistant United States Attorney
                                                  Jerrob Duffy
                                                  Court No. A5501106
                                                  Jerrob.Duffy@usdoj.gov
                                                  United States Attorney’s Office
                                                  Southern District of Florida
                                                  99 Northeast 4th Street
                                                  Miami, Florida 33132-2111
                                                  Tel: (305) 961-9273
                                                  Fax: (305) 530-6168
Case 1:18-cr-20354-DPG Document 24 Entered on FLSD Docket 12/11/2018 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served by filing via the

  same via the Court’s CM/ECF filing system.

                                           s/ Jerrob Duffy
                                           Assistant United States Attorney




                                                  2
